Citation Nr: 1540945	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-14 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder with depressive disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The Veteran, who is the appellant, had active service from August 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas, which, in pertinent part, granted service connection for PTSD and assigned a 30 percent disability evaluation effective May 28, 2010.   By rating action in April 2015, a 50 percent rating was assigned, effective from May 20, 2010.

The Veteran appeared at a videoconference hearing at the RO in December 2014 with the undersigned Veterans Law Judge presiding over the hearing in Washington, DC.  A transcript of the hearing is of record.

In February 2015, the Board remanded this matter for further development, to include a VA examination.  The requested development has been accomplished and complies with the Board remand.  

Following the requested development, the Appeals Management Center, acting on behalf of the RO, increased the Veteran's disability evaluation from 30 to 50 percent disabling.  The Board has listed the issue as such based upon these actions.  


FINDING OF FACT

For the entire rating period, PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms which include: agitation, anger control, anxiety, avoidance, depression, difficulties concentrating and understanding complex directions, difficulty in establishing or maintaining effective work and social relationships, disturbances of motivation or mood, estrangement, exaggerated startle response, flashbacks, hyperarousal, hypervigilance, intrusive memories, irritability, nightmares, poor concentration, re-experiencing, shortness of temper, and sleep disturbance.


CONCLUSION OF LAW

For the entire rating period, the criteria for an initial disability evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

As this issue on appeal concerns the initial rating assigned for PTSD-and comes before the Board on appeal from a Rating Decision which also granted service connection-there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service-connection claim.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 115-17 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). 

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's record.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical treatment records.  The Veteran was also afforded VA medical examinations in February 2011 and April 2015.  The VA examinations were adequate, because they were each performed by a medical professional based upon a review of record and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Finally, the Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Since VA has satisfied its duties to notify and assist, any additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet.App 119, 126 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet.App. 505, 510 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, the Board finds that the evidence of record does not establish distinct time periods where the Veteran's service-connected PTSD disability results in symptoms that would warrant different ratings. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997); Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet.App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet.App. at 308-10. 

The Veteran is in receipt of an initial 50 percent rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411 (PTSD), a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130. 

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130. 

In applying the above criteria, when it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet.App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet.App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record)). 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet.App. 436, 443 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has generally embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In rating psychiatric disabilities under 38 C.F.R. § 4.130, the Federal Circuit has held that a claimant's eligibility for a percent rating requires not only the presence of certain symptoms or others of similar severity, frequency, and duration, but also that those symptoms have caused occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). 

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet.App. 240, 242 (1995); see also Richard v. Brown, 9 Vet.App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

On VA examination in February 2011, the Veteran reported that he worked as a custodian at a school district.  He had worked there for 18 years.  The Veteran noted working full-time (40 hours/week) and denied problems getting along with co-workers and/or supervisors.  He reported having problems performing his duties at work, saying he had problems hearing and would became confused at times, but was typically able to compensate by working harder.  He noted becoming anxious about doing anything wrong and worked hard to avoid making mistakes.  He denied disciplinary actions at work. 

The Veteran reported being married twice.  He was unsure of the year of his first or second marriages but stated he was married for 8 years and 30 years, respectively.  He described his relationship in the past as "alright, we had some problems".  He described his relationship now as  "good" and said his wife worked hard to understand him and why he had so many emotional difficulties.  The Veteran had five children.  He described his relationship with his children in the past as "good, lots of fun" and now as  "wonderful; it's fun".  The Veteran indicated that he had friends but did not keep in touch with them.  He occasionally attended family functions.

The Veteran lived with his wife and children and usually spent his day working on the car, mowing, keeping going, and being unable to sit around.  His hobby was working on cars and he listened to music and watched TV.  He did not attend religious services.  His wife managed the household chores and finances.  He was able to perform activities of daily living independently and to maintain minimum personal hygiene.  He managed his medication with assistance.  He tried to keep up with his medication but forgot when he became stressed out, especially when heading into work.  He was able to drive and had a monthly income.  The Veteran indicated that he had not sought or received any mental health treatment.  

As to current psychiatric symptoms, the Veteran described his mood most of the time as "kind of slow sometimes and scared all the time".  He indicated that not being able to hear well or function the way he wanted usually made him feel depressed.  He noted having a depressed mood and/or episodes of crying or tearfulness.  He stated that he would get down and worried about a lot of things that were wrong with him (tearful).  The Veteran reported loss of pleasure and/or diminished participation.  He used to like to go a lot and be around people but no longer enjoyed it.  The Veteran noted having social withdrawal and/or isolation but no decreased libido.  He denied problems with his appetite and/or weight changes.  He noted having sleeping difficulties, having a difficult time falling asleep because of buzzing in his ears and nightmares.  He slept for 1 or 2 hours and would wake up because of his ears or nightmares.  He slept 3-4 hours per night.  He noted having a low energy level and felt tired and down.  The Veteran did not display psychomotor retardation or agitation.  He also did not report feelings of worthlessness, helplessness, hopelessness, guilt or blame.  

He did note having difficulty concentrating.  He would get upset when he could not "get it right" and then was unable to concentrate and focus the way he would like.  The Veteran also noted having problems with his memory.  "It's ok but sometimes I forget a lot."  The Veteran reported having recurrent thoughts about death/dying and indicated that sometimes he wished he were dead, but did not want to kill himself.  He stated that he had felt this way for a long time but it was worse sometimes than others.  These symptoms caused the following problems: He had difficulty at work because he was unable to focus well when he was down and anxious, and became confused with basic instructions. 

The Veteran also reported having unwanted/intrusive thoughts.  "It's all the time." The Veteran reported seeing bodies.  He also noted having upsetting dreams and/or nightmares every other night, waking up sweating, and having to walk around or watch TV before he was able to return to sleep.  He did not have flashbacks.  The Veteran noted experiencing psychological distress when exposed to cues.  He reported having physiological reactions to certain cues.  He would start sweating, get nervous, and become tearful.  He also reported avoidance of certain thoughts, feelings, and/or conversations.  He tried to distract himself by thinking about other things or drinking a can of beer.  He did not report avoidance of specific activities, places, and/or people.  He noted loss of pleasure and/or diminished participation in activities. He did not report feelings of distance or being cut off from others, or feelings of emotional numbness or a sense of foreshortened future.  He noted problems with irritability and/or anger but stated he worked very hard to keep his feelings inside so he did not hurt anyone.  He indicated that he was hypervigilant, always thinking something was going to happen, looking around, watching for danger.  He checked the perimeter of the house inside and out and frequently made sure the doors were locked.  

The Veteran reported having a strong startle reaction.  He stated that he felt nervous and jumpy when people spoke loudly or came up from behind him.  He stated that these problems started after returning from Vietnam and seemed to have gotten worse recently.  These symptoms caused difficulty in his relationships and trouble concentrating and performing work duties.  The Veteran denied excessive worry, panic attacks, phobias, or being obsessive-compulsive.  He also denied manic or psychotic symptoms. 

Mental status examination revealed that the Veteran arrived on time for the evaluation and was neatly groomed, wearing pants and a sweatshirt, and appearing his stated age.  He was cooperative during the evaluation and made moderate eye contact.  His thoughts were logical and goal directed with no evidence of hallucinations or delusions during the interview.  His speech was slow and his activity level was unremarkable.  His mood was depressed and his affect was appropriate and he denied current homicidal or suicidal ideation, plan, or intent.  The Veteran was oriented to place and date.  He could not complete the serial 7's task or the serial 3's task (indicating poor concentration).  His fund of general information was adequate and his judgment was moderate.  The Veteran correctly spelled a 5-letter word forward and backward and his recall was good.  He correctly recalled 3 of 3 words after a 5-minute delay. 

A diagnosis of PTSD/Major Depressive Disorder was rendered and a GAF score of 55 was assigned.  The examiner indicated that the Veteran was given a GAF score of 55 based on moderate psychiatric symptoms that caused functional impairment.  The Veteran was noted to be generally functioning satisfactorily with regard to routine behavior, self-care, and social interactions.  As to occupational functioning, the Veteran retained the ability to interact appropriately with co-workers and supervisors, adapt to routine work environments, and understand and follow simple instructions, but he was frequently overwhelmed by anxiety and found it difficult to understand simple demands during those times.  The examiner further indicated that the emotional and physical health status and the Veteran's quality of life also negatively impacted his psychiatric symptoms.  Specifically, the Veteran struggled with chronic sleep impairment, being "on edge" and guardedness, frequent and/or disturbing nightmares, and feeling down and depressed.  

VA and private treatment records associated with the record do not reveal any treatment for psychiatric difficulties.  

At his December 2014 videoconference hearing, the Veteran testified that he would become nervous at work if anything happened.  He also indicated that he was nervous at the time of the hearing.  He further noted having problems with work-related instructions.  The Veteran noted having trouble sleeping and being around crowds.  He also had trouble with family names and remembering his son's birthday.  The Veteran further testified as to becoming depressed at times and having a flat affect.  The Veteran's spouse said the Veteran sometimes said things and then had to apologize.  He also had crying moments and would ask the Lord to take him.  She also noted that he felt that he did not provide enough as a father or husband.  The Veteran noted that the did not like to be around too many people and would not interact that much at family gatherings.  He indicated that things were worse since the last VA examination.  He also testified that he was not receiving treatment from VA.  The Veteran reported that he was still working as a custodian.  He also stated that he felt his memory and concentration were affected by his PTSD.  

In conjunction with the February 2015 Board remand, the Veteran was afforded a VA examination in April 2015.  The examiner indicated that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The examiner noted that the Veteran had no mental health problems listed on his VA problems list and had not been prescribed any mental health medications.  He had been married for the past 31 years and was accompanied by his wife to the evaluation.  He considered his wife to be like a wife and a mother to him, sometimes, she straightened him out.  The Veteran had three adult children and lived with his wife and all of his children.  Sometimes, he would have family contact, but he denied having friends that he kept in touch with or did things with.  He did not care to be around too many people and was closest to his wife.  The Veteran was last evaluated a couple of years ago; since then, there had been no changes in his work status.  He was still working as a custodian and had done so for the past 22 years.  He considered work to be okay or all right.

The Veteran typically spent his day at work; otherwise, he was at home.  He tried to pitter patter around to keep himself together.  As a hobby, he watched TV, and for fun or enjoyment, he played with the dogs.  He denied any history of legal arrests or charges.  The Veteran reported his typical mood as, "I just don't feel right at times."  He felt discouraged sometimes on the job, because he was tired and bored.  He also reported some difficulty with sleep, not being able to sleep, and not sleeping if he went to bed too early, or not being able to go back to sleep if he woke up.  He was typically thinking about a lot of things and his mind was on the service or bills.  He was up early for work, between 9:00 and 10:00 a.m., and he was at work by 2:00 p.m.  He could not lie there because his mind would wander; so he had to get up.  He denied any problems with appetite.  What bothered him the most about was what was going on with him was his health, and sometimes his family.  The Veteran wondered if things would happen.  Sometimes, he was afraid something would come up, and this made him feel nervous.  He was rather vague and there was no clarification of what he meant by this. 

The Veteran's wife reported that he had a lot of fear in him and it was hard for him to deal with.  She also indicated she could do her best, but her best was not good enough as he typically found every little fault, and was easily agitated.  He admitted he worried a lot about the bills, his health, and many other things.  He tried to avoid it but he could not.  Sometimes, he wished he could be a better man or husband.  He felt sorry about why he might do this or do that.  Although the Veteran reported his typical mood, his wife reported that he was mostly depressed and that his mind went back to where he was in the service and, "All he went through."  The Veteran had thoughts when he was by himself or at work and there was nothing that really triggered it.  If he were by himself, it might pop into his head.  The Veteran reported that he sometimes felt on guard and watchful.  He did things off and on guard.  Certain things, he had to check to see if they were OK.  His mind should be on one thing but sometimes it went to something else.  He also reported forgetting a lot.  He would forget what he was told to do or get.  He had to go back and ask.  The examiner noted that this was not actually really on guard or watchful from a PTSD perspective.  The Veteran reported that he avoided being bored at work. He also avoided being around certain people, especially those who agitated him.  He could not stand for people who judged him if he did not do something right.  His wife said he was a little slow at times in relation to processing and motivation.  Sometimes, he has to sit and think. 

Mental status examination revealed he was appropriately dressed, wearing a T-shirt and jeans.  He was accompanied by his wife.  He was cooperative during the evaluation and maintained appropriate eye contact.  His thoughts were logical and goal directed without evidence of hallucinations or delusions during the interview. His speech was coherent with normal rate and volume, and his activity level was unremarkable.  The Veteran's mood was euthymic and appropriate to content.  He did not report suicidal ideation, plan, or intent.  He was oriented to date and place predominantly, and his knowledge and judgement were good.  He was able to spell a 5-letter word forwards and backwards.  He was asked to complete the serial 7's tasks but after one incorrect iteration, he stopped, stating that he was not good in math.  He was asked to complete the serial 3's task but refused. The Veteran's recall was good as he was able to recall 3/3 words after a 5-minute delay. 

Based upon the lay and medical evidence of record discussed above, the Board finds that for the entire rating period, the Veteran's psychiatric disorder has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms which include: agitation, anxiety, avoidance, depression, difficulties concentrating and understanding complex directions, difficulty in establishing or maintaining effective work and social relationships, disturbances of motivation or mood, estrangement, exaggerated startle response, flashbacks, hyperarousal, hypervigilance, intrusive memories, irritability, anger, nightmares, poor concentration, re-experiencing, shortness of temper, and sleep disturbance.  The February 2011 VA examination noted some irritability but that the Veteran worked hard to keep his feeling inside to so that he would not hurt anyone, demonstrating anger control.  Overall, the symptoms shows demonstrate sustained occupational and social impairment with reduced reliability and productivity due to the PTSD symptoms.  Therefore, the Board finds that these symptoms most nearly approximate the criteria for the current 50 percent rating under Diagnostic Code 9411 for the entire rating period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that the psychiatric disorder meets or more nearly approximates the criteria for a higher 70 percent disability rating at any time during the appeal period.  See 38 C.F.R. § 4.130.  For the entire rating period, although the above evidence shows the Veteran to have deficiencies in mood and work, he did not have deficiencies with family relations, school, judgment, or thinking.  Despite the Veteran's symptoms of irritability and anger control, at no point during the current appeal period did he exhibit unprovoked irritability with periods of violence.  The Veteran has also reported hypervigilance, but the evidence does not show that obsessional rituals are so severe as to interfere with routine activities.  Also, although the Veteran has reported ongoing depression, he did not report depression that affected his ability to function independently, appropriately and effectively.  The evidence indicated that the Veteran is able to work, maintain relationships with his family and is able to maintain the appropriate self-care.  Finally, while the Veteran was found to have difficulty in establishing and maintaining healthy interpersonal relationships (except for his wife and children), the Veteran not only described the relationship with his wife as very supportive but stated that he had a good relationship with his children.  

In addition, the Veteran has been assigned a GAF score of 55, which reflects "moderate" symptomatology.  The GAF score is not dispositive and must be considered in light of the symptoms of the Veteran's PTSD, which provide the primary basis for the assigned 50 percent evaluation.  See 38 C.F.R. § 4.126(a). Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. 

In sum, the Board finds that the weight of the evidence, lay and medical, demonstrates that the cited symptoms and degree of occupational and social impairment more nearly approximate the criteria for a 50 percent rating for the entire appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411; Hart, 21 Vet.App. at 510.

Extraschedular Consideration

The Board has also evaluated whether the issue of entitlement to an initial rating in excess of 50 percent for PTSD should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate. 

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested itself through agitation, anger control, anxiety, avoidance, depression, difficulties concentrating and understanding complex directions, difficulty in establishing or maintaining effective work and social relationships, disturbances of motivation or mood, estrangement, flashbacks, hyperarousal, hypervigilance, intrusive memories, irritability, exaggerated startle response, nightmares, poor concentration, re-experiencing, shortness of temper, and sleep disturbance.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  See Mauerhan, 16 Vet.App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014). 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected PTSD are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Neither the Veteran nor the evidence suggests unemployability due to the service-connected PTSD.  The Veteran is currently employed on a full-time basis in the same position for the past 22 years.  


ORDER

An initial disability evaluation in excess of 50 percent for PTSD is denied. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


